                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 ESTATE OF DAVID HENNIS and
 PATRICIA HENNIS,

                   Plaintiffs,           HONORABLE JEROME B. SIMANDLE

      v.

 WARDEN ROBERT BALICKI and
 CUMBERLAND COUNTY,                              Civil Action
                                            No. 16-4216 (JBS-AMD)
                   Defendants and
                   Third-Party
                   Plaintiffs,

      v.                                      MEMORANDUM OPINION

 CFG HEALTH SYSTEMS, LLC,

                   Third-Party
                   Defendant.


SIMANDLE, District Judge:

     In    this   action,   Plaintiff   Patricia   Hennis   (“Plaintiff”)

brings several causes of action arising from the suicide death of

her son, David Hennis, while in custody of Cumberland County Jail,

including failure to properly screen and monitor Mr. Hennis for

any suicidal tendencies. As relevant here, CFG Health Systems, LLC

(“CFG Health” or “Third-Party Defendant”) was not originally named

as a Defendant when the Complaint was filed on July 12, 2016

[Docket Item 1] and was later added as a Defendant in an Amended

Complaint [Docket Item 26] that was filed after the statute of

limitations had expired and not timely served upon CFG Health. For
the reasons discussed in detail in the Court’s Opinion dated March

29, 2018 [Docket Item 105], and as summarized briefly below, CFG

Health was subsequently dismissed as a Defendant in this matter

with prejudice. Defendants/Third-Party Plaintiffs Warden Robert

Balicki      and     Cumberland     County        (collectively,       “Third-Party

Plaintiffs”) have since filed a Third-Party Complaint and implead

CFG Health for indemnification and/or contribution. [Docket Item

128.] Pending before the Court is CFG Health’s motion to strike

the Third-Party Complaint against it pursuant to Fed. R. Civ. P.

14(a)(4). [Docket Item 129.] For the reasons discussed below, the

Court    will      deny   CFG   Health’s       motion   and   permit   Third-Party

Plaintiffs to pursue claims against CFG Health for indemnification

and/or contribution. The Court finds as follows:

        1.   Factual and Procedural Background.1 David Hennis was

arrested by the Vineland Police Department on July 22, 2014.

[Docket Item 26 at ¶ 15.] He was subsequently incarcerated at the

Cumberland County Jail on July 22, 2014, until his death by suicide

on July 30, 2014. [Id. at ¶¶ 16, 19.] At the time of Mr. Hennis’s

death, and as discussed below, CFG Health was under contract to

provide health care services to inmates at the Cumberland County

Jail. [Id. at ¶ 12.] According to the Amended Complaint, Defendants


1    The facts alleged are drawn from the Amended Complaint [Docket
Item 26] and Third-Party Complaint [Docket Item 128], and any
exhibits attached thereto, which the Court must accept as true for
purposes of this motion.
                                           2
and CFG Health “failed to properly screen David Hennis for suicidal

tendencies, or any other psychological problems, and also failed

to monitor Mr. Hennis, even though they were aware of prior

attempts to commit suicide by Mr. Hennis.” [Id. at ¶ 21.]

     2.   Patricia Hennis, as administrator of Mr. Hennis’s estate

and in her own right, is the named plaintiff in parallel actions

that were filed within two years of Mr. Hennis’ death, which the

parties refer to as Hennis I and Hennis II. Relevant to the motion

currently pending before the Court, Plaintiff initially named CFG

Health as a Defendant in the first case (“Hennis I”), which was

filed on June 28, 2016 and docketed as Civil No. 16-3858, but not

in the second case (“Hennis II”), which was filed on July 12, 2016

and docketed as Civil No. 16-4216. The statute of limitations

expired on July 30, 2016, two years after Mr. Hennis’s suicide.

     3.   On August 2, 2016, Plaintiff’s former attorney, Mr. Adam

Starr, filed a Voluntary Stipulation of Dismissal in Hennis I,

which stated, in relevant part, “[t]his Stipulation of Dismissal

shall have no bearing on any other cause of action filed on behalf

of the Est. of David Hennis.” [Hennis I, Docket Item 8.] The Clerk

of Court then closed Hennis I upon the docket.

     4.   For several months, Plaintiff and her new attorney, Mr.

Conrad J. Benedetto, actively prosecuted Hennis II without any

mention of CFG Health, which was not a named Defendant. Then in

December 2016, well after the statute of limitations had run,

                                3
Plaintiff sought leave to add CFG Health as a defendant in Hennis

II for the first time, by way of motion for leave to amend the

Complaint. [Docket Item 23.] The Honorable Ann Marie Donio granted

Plaintiff’s unopposed motion [Docket Item 24], and Plaintiff’s

counsel filed the Amended Complaint on the docket on January 11,

2017. [Docket Item 25.] But Plaintiff did not serve CFG Health the

Amended Complaint until June 8, 2017 [Docket Item 36-12], which is

148 days after the Amended Complaint was filed and well beyond the

strict 90-day requirement set forth in Fed. R. Civ. P. 4(m).

     5.     Then-Defendant CFG Health moved to dismiss all claims

against it in Hennis II on the grounds of insufficient service of

process and/or the applicable two-year statute of limitations.

[Docket Item 36.] One month later, CFG Health moved for sanctions

against Plaintiff under Fed. R. Civ. P. 11. [Docket Item 46.] In

response to CFG Health’s motions to dismiss and for sanctions,

Plaintiff   cross-moved   in   Hennis   II   to   vacate   the   Voluntary

Stipulation of Dismissal filed in Hennis I, pursuant to Fed. R.

Civ. P. 60(b)(6), on the basis that the Voluntary Stipulation of

Dismissal was purportedly filed by Plaintiff’s former attorney,

Mr. Starr, without Plaintiff’s knowledge or permission, and to

consolidate Hennis I and Hennis II under Fed. R. Civ. P. 42(a).

Reopening Hennis I and consolidating the two cases, Plaintiff

reasoned, would resolve the statute of limitations or service of

process issues. After new evidence was brought to the Court’s

                                   4
attention after oral argument, including that Plaintiff herself

had explicitly given Mr. Starr permission to file the Voluntary

Stipulation of Dismissal, the Court denied Plaintiff’s cross-

motion to vacate and consolidate. Hennis v. Balicki, 2018 WL

1558142, at *9-12 (D.N.J. Mar. 29, 2018). Then, because Plaintiff

failed to name CFG Health as a Defendant within the statute of

limitations and none of the equitable tolling doctrines applied,

the Court granted CFG Health’s motion to dismiss with prejudice.

Id. at *12-14 (D.N.J. Mar. 29, 2018).

     6.     Shortly thereafter, Warden Balicki and Cumberland County

filed a Third-Party Complaint against CFG Health. [Docket Item

128.] According to the Third-Party Complaint, at the time of Mr.

Hennis’s death, CFG Health was under an agreement with Cumberland

County to provide various medical services at the jail, including

those     related   to     inmate    mental          health    suicide    prevention

(hereinafter, “the Agreement”). [Id. at ¶¶ 26-27.] “Specifically,

CFG [Health] personnel were required to assess the mental health

of inmates upon their entry into the jail; provide necessary

counseling/treatment and also to manage the mental health of

inmates throughout their incarceration.” [Id. at ¶ 27.] Moreover,

“[t]he    Agreement      also   provided       CFG    [Health]    would   indemnify

[Third-Party    Plaintiffs]         from       liability      resulting   from   CFG

[Health’s] performance under this Agreement.” [Id. at ¶ 29.] In



                                           5
relevant part, the indemnification clause of the Agreement reads

as follows:

     [CFG Health] further covenants and agrees to indemnify
     and save harmless [Cumberland County] from the payment
     of all sums of money or any other consideration(s) by
     reason of any, or all, such accidents, injuries,
     damages, or hurt that may happen or occur upon or about
     such work and all fines, penalties and loss incurred for
     or by reason of the violation of any owner regulation,
     ordinance or laws of the State, or the United States
     while said work is in progress.

[Ex. A to Docket Item 120-1 at 3-4.]

     7.    CFG Health moved to strike the Third-Party Complaint

under Fed. R. Civ. P. 14(a)(4). [Docket Item 129.] Third-Party

Plaintiffs have opposed CFG Health’s motion [Docket Item 136], and

CFG Health filed a reply brief. [Docket Item 138.] The motion is

now fully briefed and ripe for disposition. The Court decides the

motion without oral argument pursuant to Fed. R. Civ. P. 78.

     8.    Standard of Review. Rule 14 provides that “[a] defending

party   may,   as   a   third-party   plaintiff,   serve   a   summons   and

complaint on a nonparty who is or may be liable to it for all or

part of the claim against it.” Fed. R. Civ. P. 14(a)(1). Once

served, the third-party defendant:

     (A)   must assert any defenses against the third-party
           plaintiff’s claim under Rule 12;

     (B)   must assert any counterclaim against the third-
           party plaintiff under Rule 13(a), and may assert
           any counterclaim against the third-party plaintiff
           under Rule 13(b) or any crossclaim against third-
           party defendant under Rule 13(g);


                                      6
      (C)    may assert against the plaintiff any defense that
             the third-arty plaintiff has to the plaintiff’s
             claim; and

      (D)    may also assert against the plaintiff any claim
             arising out of the transaction or occurrence that
             is the subject matter of the plaintiff’s claim
             against the third-party plaintiff.

Fed. R. Civ. P. 14(a)(2). Moreover, “[a]ny party may move to strike

the third-party claim, to sever it, or to try it separately.” Fed.

R. Civ. P. 14(a)(4).

      9.     “The purpose of Rule 14(a) is to avoid circularity of

action and multiplicity of litigation.” Spencer v. Cannon Equip.

Co., 2009 WL 1883929, at *2 (D.N.J. June 29, 2009) (internal

citations omitted). “However, joinder of third-party defendants

under Rule 14 is not automatic; rather, the decision to permit

joinder rests with the sound discretion of the trial court.”

Remington Arms Co. v. Liberty Mut. Ins. Co., 748 F. Supp. 1057,

1068 (D. Del. 1990) (internal citation omitted). Courts have

considered the following factors in exercising their discretion on

whether to permit impleader under Rule 14(a): “(1) the timeliness

of   the    motion;   (2)   the    probability   of   trial   delay;   (3)   the

potential for complication of issues at trial; and (4) prejudice

to the original plaintiff.” Ronson v. Talesnick, 33 F. Supp. 2d

347, 356 (D.N.J. 1999) (internal citations omitted).

      10.    Discussion.     CFG    Health   argues   that    the   Third-Party

Complaint should be stricken for three reasons: (1) Third-Party


                                        7
Plaintiffs’ claims are futile; (2) there was undue delay by Third-

Party    Plaintiffs   in    seeking   leave   to   file   the   Third-Party

Complaint; and (3) CFG Health will be unfairly prejudiced by being

brought into this litigation under these circumstances. The Court

addresses each argument in turn.

        11.   Third-Party   Plaintiffs’   claims   are    not   futile.   CFG

Health first argues that Third-Party Plaintiffs’ claims are futile

because the August 2, 2016 Voluntary Stipulation of Dismissal

dismissed all claims against CFG Health in Hennis I and this

Court’s March 29, 2018 Order dismissed all claims against CFG

Health in Hennis II with prejudice. [Docket Item 129-4 at 8-10.]

Thus, according to CFG Health, “[a]ssuming arguendo that the

indemnification provision of the agreement is viable, . . . there

can be no finding of liability resulting from CFG [Health’s]

performance under [the] Agreement.” [Id. at 10.] CFG Health is

mistaken.

        12.   First, Hennis I and Hennis II are distinct cases that

were filed by two sets of lawyers shortly before the statute of

limitations expired. As the Court has previously noted, see Estate

of Hennis, 2018 WL 1558142, at *12, the Voluntary Stipulation of

Dismissal in Hennis I expressly preserved Plaintiff’s rights to

pursue claims in this case, Hennis II. Simply, Plaintiff could not

pursue the same case on two fronts, and the Voluntary Stipulation

of Dismissal represented Plaintiff’s decision to pursue her claims

                                      8
in Hennis II, with Mr. Benedetto as her attorney, rather than in

Hennis I, with Mr. Starr as her attorney. The Voluntary Stipulation

of Dismissal did not mention any potential claims by and between

then-Defendants       Balicki,    Cumberland        County,   or   CFG   Health.

Accordingly, the Voluntary Stipulation of Dismissal does not bar

Third-Party Plaintiffs Balicki and Cumberland County from seeking

indemnification and/or contribution from CFG Health in this case.

     13.    Second,    this   Court’s       March   29,   2018   Order   did   not

preclude the filing of a Third-Party Complaint against CFG Health.

In that Order, the Court dismissed Plaintiff’s claims in the

Complaint against CFG Health, including those for wrongful death

and survivorship, negligence, and alleged civil rights violations,

with prejudice, because Plaintiff failed to name CFG Health as a

Defendant within the statute of limitations and none of the

equitable tolling doctrines applied. The Court determined, as to

Plaintiff only, that the claims were barred by the statute of

limitations, and no determination upon the substantive basis of

Plaintiff’s claim or CFG Health’s conduct was made. Now, the

remaining   Defendants     seek    indemnification        and/or   contribution

under the Agreement by and between Cumberland County and CFG

Health. These unrelated claims are plainly not barred by the

Court’s March 29, 2018 Order.

     14.    For   these    reasons,     Third-Party        Plaintiffs’    claims

against CFG Health are not futile.

                                        9
        15.   There was no undue delay by Third-Party Plaintiffs. CFG

Health next argues that Third-Party Plaintiffs failed to timely

file the Third-Party Complaint. [Docket Item 129-4 at 11-13.]

        16.   As an initial matter, the statute of limitations clearly

does not bar Third-Party Plaintiffs’ claims against CFG Health for

indemnification      and/or    contribution.       “Rather,   the   statute    of

limitations pertaining to a defendant’s claim for contribution or

indemnification begins to accrue when the plaintiff recovers a

judgment against it.” Mettinger v. Globe Slicing Mach. Co., Inc.,

709 A.2d 779, 786-87 (N.J. 1998) (internal citations omitted); see

also Bd. of Educ. Borough of Florham Park v. Utica Mut. Ins. Co.,

798   A.2d    605,   610    (N.J.   2002)     (“Indemnification     obligations

generally accrue only on an event fixing liability, rather than on

preliminary events that eventually may lead to liability but have

not yet occurred.”). Moreover, “[u]nder the entire controversy

doctrine, if those claims are known, they should be asserted in

the original action.” Mettinger, 709 A.2d at 787 (citing Harley

Davidson Motor Co. v. Advance Die Casting, Inc., 696 A.2d 666, 673

(N.J. 1997)). Third-Party Plaintiffs exercised due diligence by

filing a motion for leave to file a Third-Party Complaint against

CFG Health on June 13, 2018 [Docket Item 120], which was less than

three months after the Court dismissed CFG Health as a Defendant.

Thus,    Third-Party       Plaintiffs’    claims   against    CFG   Health    for



                                         10
indemnification and/or contribution may be asserted in this action

and the Third-Party Complaint was timely filed.

       17.   There is no prejudice to CFG Health. Finally, CFG Health

argues that the Third-Party Complaint is unfairly prejudicial to

them because of: (1) the Voluntary Stipulation of Dismissal in

Hennis I; (2) Plaintiff’s violation of the statute of limitations

in Hennis II; (3) a delay of trial; and (4) other “issues,” namely,

that “[t]hrough the Third Party Complaint, Plaintiff Hennis may

now be permitted to achieve (i) that which she voluntarily gave up

any right to pursue with prejudice through Hennis I, and/or (ii)

that   which      she   is   barred   by    operation   of    law   (statute   of

limitations, etc.) from pursuing in Hennis II.” [Docket Item 129-

4 at 13-15.] None of these arguments have merit.

       18.   As    discussed    above,      the   Voluntary    Stipulation     of

Dismissal in Hennis I and Plaintiff’s violation of the statute of

limitations in Hennis II do not affect Third-Party Defendants’

right to bring claims for indemnification and/or contribution

against CFG Health pursuant to the Agreement.

       19.   As for CFG Health’s third argument, trial in this case

may very well be briefly delayed as a result of the Third-Party

Complaint. But judicial economy will undoubtedly be best served by

permitting Third-Party Plaintiffs to seek indemnification and/or

contribution against CFG Health in these proceedings, rather than

through a separate lawsuit at a later time (assuming arguendo that

                                           11
Warden Balicki and Cumberland County are ultimately found liable

to Plaintiff). See Spencer, 2009 WL 1883929, at *4 (noting that a

delay in trial caused by the reopening of discovery for new claims

and parties “is inevitable in most if not all Rule 14 situations,

since new claims and parties will increase the time to prepare for

trial and the trial complexity, too,” but nonetheless explaining

that    “[s]uch   considerations       must   be   weighed   against   the

alternative prospect of two separate trials and the need for

attempting to coordinate, and in the end possibility consolidate,

the matter for the sake of judicial economy.”).

       20.   Moreover, CFG Health has fully participated in discovery

in this and three other consolidated cases, which included more

than 15 depositions and several status conferences. See Hennis,

2018 WL 1558142, at *4 n.2. According to counsel for Third-Party

Plaintiffs,     “[a]t   depositions,    CFG   [Health]   asked   expensive

questions and participated in all aspects of discovery protecting

any interest they may have in this matter. In fact, CFG [Health]

was present at every single deposition and conference between all

parties to this action.” [Docket Item 136 at 8.] Thus, to the

extent CFG Health will require additional discovery from Third-

Party Plaintiffs, any such discovery will be limited and any delay

in trial should be brief.

       21.   Finally, the Court does not agree that CFG Health will

be at all prejudiced by Plaintiff’s ability to, through the Third-

                                   12
Party Complaint, “achieve (i) that which she voluntarily gave up

any right to pursue with prejudice through Hennis I, and/or (ii)

that    which   she   is   barred   by    operation       of   law   (statute   of

limitations, etc.) from pursuing in Hennis II.” [Docket 129-4 at

15.] Regardless of whether CFG Health physically appeared as a

Third-Party Defendant or merely occupied an “empty chair” at any

potential   trial,    Plaintiff     could     hold   Third-Party      Plaintiffs

liable for Mr. Hennis’s death and then Third-Party Plaintiffs, if

found   liable,   would    be   entitled      to   seek   contribution    and/or

indemnification from CFG Health pursuant to the Agreement. In

either event, the outcome from CFG Health’s perspective would be

the same. Since the Third-Party Plaintiffs’ claims for contractual

indemnification and contribution did not have to be asserted until

after these County Defendants are found liable for Plaintiff’s

loss or injury arising within the indemnification/contribution

clauses, CFG Health can scarcely claim it is prejudiced by having

early notice of the claim and an opportunity to participate in the

preparation of this case for trial on Plaintiff’s underlying claims

against the County Defendants. Indeed, as a participant at this

pretrial stage, CFG Health will have the opportunity to cooperate

with Plaintiff and Defendants/Third-Party Plaintiffs in helping to

frame the issues for decision by the jury so that, ultimately, it

can be clear whether the jury’s verdict, if favorable to Plaintiff,



                                         13
is based upon conduct falling within the zone of indemnification

or contribution owed by CFG Health by contract.

      22.    For these reasons, the Court finds that CFG Health will

not   suffer   unfair   prejudice    as    a   result   of   the   Third-Party

Complaint against it.2

      23.    Conclusion. For the foregoing reasons, the Court will

deny CFG Health’s motion to strike the Third-Party Complaint.

Defendants     and   Third-Party    Plaintiffs    Balicki    and    Cumberland

County are permitted to pursue claims against CFG Health for

indemnification and/or contribution. The accompanying Order will

be entered.



January 10, 2019                           s/ Jerome B. Simandle
Date                                       JEROME B. SIMANDLE
                                           U.S. District Judge




2 CFG Health also argues that apportionment of fault and credit
for fault of CFG Health is the proper approach in this matter
(i.e., that Defendants Balicki and Cumberland County should
proceed under an “empty chair” defense at trial). [Docket Item
129-4 at 15-19.] Because Third-Party Plaintiffs have properly
impleaded CFG Health pursuant to Fed. R. Civ. P. 14 for the reasons
discussed above, the Court will not address this argument. The
Court is open, however, to considering whether the trial should be
bifurcated with Phase I determining all issues between Plaintiff
and   Defendants   and   Phase   II,   if  necessary,    addressing
indemnification and/or contribution as to CFG Health; this is not
decided now.
                                      14
